SECOND DIVISION
                                MILLER, P. J.,
                            HODGES and PIPKIN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                    March 16, 2022




In the Court of Appeals of Georgia
 A21A1279. DRISKELL v. DOUGHERTY COUNTY et al.
 A21A1280. CITY OF ALBANY v. DOUGHERTY COUNTY.

      HODGES, Judge.

      In this tort action, Daryl Driskell sued the City of Albany, Dougherty County,

and City code enforcement officer Melinda Gray for damages after Gray struck

Driskell’s vehicle. In Case No. A21A1279, Driskell appeals from the trial court’s

order granting summary judgment to the County and denying his cross-motion for

partial summary judgment, arguing that the County is liable for Gray’s conduct based

upon a variety of legal theories, including that the County is engaged in a joint

enterprise with the City. In Case No. A21A1280, the City appeals from the trial

court’s order denying its motion for summary judgment, asserting that: (1) an

exculpatory clause in the intergovernmental agreement between the City and the
County is not an indemnity provision; and (2) the City’s potential indemnity liability

should be capped at $500,000.1 We have consolidated these cases for decision on

appeal and, for the following reasons, we conclude that mutual control is an essential

element of a joint venture claim against contracting governmental entities, and we

disapprove some of our prior authorities that state the contrary. We further conclude

that the trial court correctly determined that the record does not contain any evidence

of mutual control, an essential element of a joint venture claim. Therefore, we affirm




      1
        In view of Driskell’s concession that Gray was not a proper party defendant
pursuant to OCGA § 36-92-3 (b), the trial court granted Gray’s motion to dismiss.
After Driskell further acknowledged that the ante litem notice he sent to the City was
insufficient, the trial court granted the City’s motion to dismiss Driskell’s action as
time-barred. See OCGA § 36-33-5 (e). The trial court realigned Driskell’s case as
“Driskell v. Dougherty County v. City of Albany, as . . . Dougherty County in its
answer asserted a claim for contractual indemnification against the City . . . based on
language in [their] intergovernmental agreement. . . .” The trial court’s denial of the
City’s motion for summary judgment on this point forms the basis of the City’s appeal
in Case No. A21A1280.

                                          2
the trial court’s judgment in Case No. A21A12792 and dismiss the City’s appeal in

Case No. A21A1280 as moot.

      Viewed in a light most favorable to the non-movants,3 the record reveals that

the City and the County executed an intergovernmental agreement in 2014 “for the

City to furnish [c]ode [e]nforcement [s]ervices within the confines of the

unincorporated area of [the] County[.]”4 As part of the agreement, the City was to

employ an individual who would be dedicated to providing County code enforcement

services, and Gray was so employed. In April 2017, Driskell filed suit against the


      2
        We have circulated this decision among all nondisqualified judges of the
Court to consider whether this case should be passed upon by all members of the
Court. Fewer than the required number of judges, however, voted in favor of a
hearing en banc on the question of disapproving language in City of Eatonton v. Few,
189 Ga. App. 687, 690 (2) (377 SE2d 504) (1988), DeKalb County v. Lenowitz, 218
Ga. App. 884, 887 (1) (463 SE2d 539) (1995), Lafontaine v. Alexander, 343 Ga. App.
672, 681 (6) (808 SE2d 50) (2017), and Ga. Dept. of Transp. v. Delor, 351 Ga. App.
414, 423 (6) (830 SE2d 519) (2019).
      3
        “We review a grant or denial of summary judgment de novo and construe the
evidence in the light most favorable to the nonmovant. Because this opinion
addresses cross-motions for summary judgment, we will construe the facts in favor
of the nonmoving party as appropriate.” (Citation and punctuation omitted.) Crown
Series, LLC v. Holiday Hospitality Franchising, LLC, 357 Ga. App. 523 (851 SE2d
150) (2020).
      4
        For additional discussion of the parties’ intergovernmental agreement, see
City of Albany v. Dougherty County, 352 Ga. App. 664, 665-667 (835 SE2d 681)
(2019).

                                         3
City, the County, and Gray, seeking damages stemming from a 2015 accident in

which Gray struck Driskell’s vehicle from behind.

      The County moved for summary judgment, denying liability for the accident

involving a City employee. In opposing the County’s motion and moving for partial

summary judgment, Driskell contended, inter alia, that the County had entered into

an agreement with the City for the “joint” provision of code enforcement services and

was therefore engaged in a joint enterprise with the City which could impose liability

on the County for Gray’s actions. Following a hearing, the trial court granted the

County’s motion for summary judgment and denied Driskell’s cross-motion for

partial summary judgment. In addition, the trial court denied the City’s motion for

summary judgment in which the City asserted that an indemnity provision in the

parties’ intergovernmental agreement was actually a limitation-of-liability clause and

that its indemnity liability, if any, should be capped at $500,000. These appeals

followed.

                                 Case No. A21A1279

      1. Driskell first asserts that the trial court erred in granting the County’s motion

for summary judgment because the City and the County were engaged in a joint



                                           4
enterprise pursuant to their intergovernmental agreement and, therefore, the County

could be jointly liable. We do not agree.

       (a) Generally, Georgia law provides that “the theory of joint venturers arises

where two or more parties combine their property or labor, or both, in a joint

undertaking for profit, with rights of mutual control (provided the arrangement does

not establish a partnership), so as to render all joint venturers liable for the negligence

of the other.” Kissun v. Humana, Inc., 267 Ga. 419, 420 (479 SE2d 751) (1997).

“Without the element of mutual control, no joint venture can exist.” (Emphasis

supplied.) Rossi v. Oxley, 269 Ga. 82, 83 (1) (495 SE2d 39) (1998). “For a joint

venture to exist, there must be not only a joint interest in the purpose of the enterprise

but also an equal right, express or implied, to direct and control the conduct of one

another in the activity causing the injury. . . .” (Citation and punctuation omitted.)

Williams v. Chic-fil-A, Inc., 274 Ga. App. 169, 170 (617 SE2d 153) (2005).

Importantly, “[t]he mere existence of a business interdependency does not create a

joint venture.” (Citation and punctuation omitted.) Lafontaine v. Alexander, 343 Ga.

App. 672, 680 (6) (808 SE2d 50) (2017).

       It is likewise true that the Georgia Constitution provides that government

entities “may contract . . . with each other . . . for joint services, for the provision of

                                            5
services, or for the joint or separate use of facilities or equipment[.]” Ga. Const. of

1983, Art. IX, Sec. III, Par. I (a); see also Lafontaine, 343 Ga. App. at 681 (6).

However, no express provision of the Intergovernmental Contracts Clause of our

Constitution negates the general requirement for mutual control in joint ventures

between contracting government entities. See Ga. Const. of 1983, Art. IX, Sec. III,

Par. I (a). Nor does there appear to be any authority from the Supreme Court of

Georgia authorizing such a departure. What is left, then, is that there must be proof

of mutual control to support a joint venture claim. See Kissun, 267 Ga. at 420.

      In this case, after first defining how joint ventures arise under Georgia law, the

trial court concluded that the record did not support “a finding [that] there exists a

genuine issue of material fact over whether the County had or exercised mutual

control over the City employee hired by the City to perform services in the

unincorporated portions of Dougherty County pursuant to the [contract] in issue.” In

reaching its conclusion, the trial court found that

      Dougherty County had no right to and did not exercise any control over
      the day-to-day functions, duties and work of [the employee] even though
      she was only assigned to perform services in the unincorporated portions
      of the County. . . . The evidence in the record shows absolutely no
      evidence of mutual control, an essential element of any joint venture. . . .


                                           6
In reaching its conclusion, the trial court factually distinguished two cases Driskell

cited for the proposition that the element of mutual control does not apply to

government entities — DeKalb County v. Lenowitz, 218 Ga. App. 884, 887 (1) (463

SE2d 539) (1995) and City of Eatonton v. Few, 189 Ga. App. 687, 690 (2) (377 SE2d

504) (1988) — because both cases involved ongoing nuisances. However, a close

reading of our case law finds no support for the proposition that mutual control is not

an essential element to establishing joint venture liability among government entities.

       (b) This proposition appears to have its genesis in Few, in which our Court

stated that “it is clear that a ‘joint enterprise’ may nevertheless be found to exist even

though a profit motive and mutual control are otherwise lacking.”5 (Emphasis

supplied.) 189 Ga. App. at 690 (2). In support of this statement, Few cited Seckinger

& Co. v. Foreman, 252 Ga. 540, 541 (1) (314 SE2d 891) (1984). In Seckinger, our

Supreme Court determined that “one partner in a joint venture may be liable for the

worker’s compensation benefits of the other joint venturer’s employees.” Id. at 541

(2).




       5
        Few involved an intergovernmental contract between Putnam County and the
City of Eatonton to operate a public swimming pool.

                                            7
      However, Seckinger does not stand for the proposition that mutual control is

not required to show a joint venture between government entities, as it simply

determined that the agreement at issue “was denominated a joint venture agreement

and provided that it should be construed and deemed to be a joint venture” without

any further analysis or discussion. Id. at 541 (1). Moreover, despite Few’s statement

to the contrary, Seckinger did not consider whether the mutual control element of a

joint venture was satisfied. Id. In fact, there is no mention of mutual control in

Seckinger at all. Rather, Seckinger simply found that an agreement constituted a joint

venture because the parties designated the agreement as a joint venture — or, stated

succinctly, the agreement was a joint venture because the parties called it a joint

venture. Importantly, Seckinger is a worker’s compensation case that specifically

noted that its result of holding one company liable for the benefits of a different

company’s employee was motivated by the beneficent purpose of the worker’s

compensation system — a then-prevailing purpose that has no equivalent in joint

ventures.6 Id. at 541 (2). Accordingly, Seckinger does not stand for a broad exception,

      6
        Seckinger distinguished the cases of State Dept. of Revenue v. McCray, 101
Ga. App. 348 (114 SE2d 64) (1960) and City of Brunswick v. Taylor, 87 Ga. App. 751
(75 SE2d 203) (1953), finding inapplicable the principle that “where an employee has
two employers, the employer having the right to control the employee is responsible
for paying compensation benefits to that employee.” 252 Ga. at 542 (2). The Supreme

                                          8
applicable to government entities, to the requirement to show mutual control to

support a joint venture claim, and Few was incorrect to rely on it to create such an

exception.7

      In the almost 40 years since it was decided, Few’s progeny have relied upon

Few without any additional analysis or discussion and have incorrectly characterized

contracts between government entities as an exception to the general rule that mutual

control is required to demonstrate a joint venture. See Ga. Dept. of Transp. v. Delor,

351 Ga. App. 414, 423 (6) (830 SE2d 519) (2019); Lafontaine, 343 Ga. App. at 681



Court reasoned that McCray and Taylor were inapposite because those cases
“involved governmental units, not a joint venture between private corporations.” Id.
Therefore, the Court seems to suggest that mutual control, at least in the very limited
context of worker’s compensation law, is not a requirement for private employers, but
is a requirement for government employers. This reasoning further supports our
conclusion that there is no exception, for contracting governmental entities, to the
requirement to show mutual control in support of a joint venture claim. Compare Ga.
Dept. of Transp. v. Delor, 351 Ga. App. 414, 423 (6) (830 SE2d 519) (2019)
(characterizing two cases that “involved joint ventures between governmental bodies
concerning jointly managed public works or services,” and which did not require
mutual control, as “exceptions to the rule” that “there must be not only a joint interest
in the purpose of the enterprise but also an equal right, express or implied, to direct
and control the conduct of one another in the activity causing the injury”).
      7
        In fact, three dissenters in Few argued that the record did not include any
evidence of mutual control and that “since the material element of right of joint
control was missing, there was no joint enterprise. . . .” 189 Ga. App. at 696 (b)
(Sognier, J., dissenting).

                                           9
(6); Lenowitz, 218 Ga. App. at 887 (1). For example, Lenowitz involved an

intergovernmental agreement between the City of Atlanta and DeKalb County to

provide sewer services in unincorporated DeKalb County. 218 Ga. App. at 885. When

the sewer system leaked onto a residential landowner’s property, the landowner sued

the City and the County, with each claiming the other was responsible. Id. Based

upon evidence that “the [C]ity and [C]ounty jointly own[ed] parts of the sewer

system, that the [C]ity control[led] some of these parts, and that the [C]ounty

control[led] others[,]” this Court cited Few without discussion and determined that

a joint enterprise existed between the City and the County which could impose

liability on the County for a sewage leak coming from a portion of the system

exclusively controlled by the City. Id. at 887 (1).

      In Lafontaine, this Court reversed the denial of a motion for summary judgment

filed by a defendant due to the plaintiffs’ failure to supply evidence of mutual control

and, therefore, a joint venture, in a case involving private entities. 343 Ga. App. at

673. However, in reviewing the cases cited by the plaintiffs “for the proposition that

the rule that a joint venture does not require an undertaking for profit and with mutual

control[,]” we again acknowledged Few as creating an exception, only for contracting

government entities, to the rule requiring proof of mutual control. Id. at 681 (6).

                                          10
Finally, in Delor, we referenced Few and Lenowitz “for the proposition that a joint

venture does not require an undertaking for profit and with mutual control” when

governmental entities are involved. 351 Ga. App. at 423 (6). Once again, without

discussion, we simply noted that these cases represent “exceptions to the rule” that

“[w]ithout the element of mutual control, no joint venture can exist.” (Citations and

punctuation omitted.) Id.

       (c) Having concluded that Few was wrongly decided, we next determine that

the doctrine of stare decisis does not compel us to perpetuate Few’s erroneous

reliance upon Seckinger. “Stare decisis is an important principle that promotes the

rule of law[.] . . . In considering whether to reexamine a prior erroneous holding, we

must balance the importance of having the question decided against the importance

of having it decided right.” (Citation, punctuation, and emphasis omitted.) Harrison

v. McAfee, 338 Ga. App. 393, 400-401 (2) (c) (788 SE2d 872) (2016). “Factors to

consider include (1) the age of the precedent, (2) the reliance interests at stake, (3) the

workability of the decision, and, most importantly, (4) the soundness of its

reasoning.” Id. at 401 (2) (c).

       First, Few is now almost 40 years old. Second, we note that, during the almost

40 years since it was decided, only four reported cases have cited Few for the specific

                                            11
proposition that mutual control need not be shown to establish a joint venture claim.

See Delor, 351 Ga. App. at 423 (6); Lafontaine, 343 Ga. App. at 681 (6); Williams,

274 Ga. App. at 171, n. 2 (cited in parenthetical only); Lenowitz, 218 Ga. App. at 887

(1). But in three of those cases, this Court merely acknowledged, without relying

upon, Few’s misstatement, characterizing it as an exception to the general rule. See

Delor, 351 Ga. App. at 423 (6); Williams, 274 Ga. App. at 171, n. 2; Lafontaine, 343

Ga. App. at 681 (6). Therefore, only one reported case in almost 40 years has relied

upon Few’s misstatement, suggesting that the misstatement is not so venerable as to

be unquestioningly maintained.8 See Lenowitz, 218 Ga. App. at 887 (1). Third,

correcting Few’s misstatement is sound given Few’s lack of workability. Without any

analysis, and with no express constitutional provision, statutory basis, or Supreme

Court precedent authorizing the creation of an exception for governmental entities,

Few disregarded the general rule that mutual control is necessary to impose joint

venture liability and created an exception which inexplicably placed government

entities on different footing from private litigants in a way which subjected them to

      8
        See also Woda Cooper Dev. v. City of Warner Robins, 2021 U. S. Dist.
LEXIS 52767, *21 (III) (A), n. 6, 2021 WL 1093630 (M.D. Ga. March 22, 2021)
(finding that “the holding in Few is narrow and limited to instances where the
Georgia Constitution authorizes a joint agreement such that a joint venture is
obvious”).

                                         12
greater liability exposure.9 And fourth, we have already outlined the deficiency with

Few’s reliance upon Seckinger.

      In short, Seckinger does not stand for the proposition that mutual control is not

an element of a joint venture claim against contracting government entities, and Few

erred in stating otherwise. Moreover, Few’s progeny have incorrectly recognized an

exception to the general rule that mutual control must be shown. Absent any contrary

express provision of the Georgia Constitution, statutory mandate, or authority from

the Supreme Court, however, we hold that mutual control is a required element of a

joint venture claim involving contracting government entities. Therefore, we

disapprove Few to the extent it can be read to carve out an exception to the general

rule that proof of mutual control is required to pursue a joint venture claim. 189 Ga.

App. at 690 (2). We further disapprove language in the following cases that relied on

      9
          Indeed, as the trial court aptly noted,

      [e]liminating the requirement of mutual control is inconsistent with
      Georgia’s policy of basing liability on one’s degree of fault as is
      required by our apportionment statute. Furthermore, eliminating any
      requirement that there be evidence of mutual control for there to be
      liability based on a joint venture would make all government entities
      vicariously liable for each other’s governmental employees over whom
      they have no control and no right to direct.

                                            13
Few to recognize an exception to the general rule, thus perpetuating Few’s erroneous

interpretation of Seckinger: Delor, 351 Ga. App. at 423 (6); Lafontaine, 343 Ga. App.

at 681 (6); Lenowitz, 218 Ga. App. at 887 (1).

      (d) Against this backdrop, the trial court properly applied the general principle

of joint ventures and correctly concluded that the record fails to show mutual control

of the employee at issue by the City and the County. The record does not indicate that

the County even had the right to control Gray’s activities. When reviewing the record

in the light most favorable to Driskell as the nonmovant, the undisputed evidence

reveals that although the County provided a truck for Gray’s use, the County did not

control her day-to-day activities or provide her with direction on how to perform her

work. Similarly, County officials provided uncontroverted testimony that they had no

supervisory authority over Gray or her immediate supervisor. Accordingly, we affirm

the trial court’s order granting the County’s motion for summary judgment and

denying Driskell’s motion for partial summary judgment.10



      10
        Driskell’s arguments, including pointing to facts that the County controlled
Gray’s activities through the passage of zoning legislation, that Gray’s position was
funded by the County, and that the County provided Gray’s truck, are immaterial in
view of direct testimony that no County official had the right to exercise control over
Gray’s activities.

                                          14
       2. Regardless of whether we need to consider Driskell’s remaining arguments

in view of our holding in Division 1, see, e.g., Banks v. Brotherhood Mut. Ins. Co.,

301 Ga. App. 101, 104 (2) (686 SE2d 872) (2009) (“A grant of summary judgment

must be affirmed if right for any reason. It is the grant itself that is to be reviewed for

error, and not the analysis employed.”) (citation and punctuation omitted), the

absence of evidence of control over Gray by the County necessarily precludes

Driskell’s alternative arguments for recovery based upon agency and the borrowed

servant doctrine. See, e.g., Healthcare Staffing, Inc. v. Edwards, 360 Ga. App. 131,

133 (1) (860 SE2d 874) (2021) (“The ‘borrowed servant’ rule is an exception to the

doctrine of respondeat superior. If a master lends his servants to another, then the

master is not responsible for any negligence of the servant committed within the

scope of his employment by the other. In order for an employee to be a borrowed

employee, the evidence must show that (1) the special master had complete control

and direction of the servant for the occasion; (2) the general master had no such

control; and (3) the special master had the exclusive right to discharge the servant.”)

(citation and punctuation omitted); Satisfaction & Svc. Housing v. Southtrust Bank,

283 Ga. App. 711, 713 (642 SE2d 364) (2007) (“To prove actual agency, the

purported principal must have assumed the right to control the method, manner, and

                                            15
time of the purported agent’s work, as distinguished from the right merely to require

certain definite results in conformity to the contract. The right to control the

purported agent’s time means the right to control the hours of work. The right to

control the method and manner of work means the right to tell the purported agent

how to perform all details of the job, including the tools he should use and the

procedures he should follow.”) (citations and punctuation omitted). Therefore, we

affirm the trial court’s order granting the County’s motion for summary judgment on

those bases as well.

                                 Case No. A21A1280

      3. In its related appeal, the City argues that the trial court erred in denying its

motion for summary judgment because an exculpatory clause in the parties’

intergovernmental agreement lacks “various hallmarks” of an indemnity clause.11 The

City also claims that its “potential indemnity liability” should be capped at $500,000,

even though the trial court did not address this argument. Because we affirm the trial

court’s grant of summary judgment to Dougherty County in Case No. A21A1279, the

City’s appeal challenging the trial court’s order denying its motion for summary


      11
        This is the second appearance of this issue in this Court. See City of Albany,
352 Ga. App. at 668 (2).

                                          16
judgment is rendered moot. Therefore, we dismiss the appeal in Case No. A21A1280

as moot. See, e.g., Estes v. G&W Carriers, 354 Ga. App. 156, 159 (2) (840 SE2d 486)

(2020).

      Judgment affirmed in Case No. A21A1279. Appeal dismissed as moot in Case

No. A21A1280. Miller, P. J., and Pipkin, J., concur.




                                        17